United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Huntsville, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-970
Issued: November 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 17, 2010 appellant filed a timely appeal from the February 1, 2010 merit
decision of the Office of Workers’ Compensation Programs denying her emotional condition
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
On November 27, 2009 appellant, then a 38-year-old mail carrier, filed an occupational
disease claim (Form CA-2) alleging that she sustained depression, traumatic stress, anxiety and
anxiety attacks due to various incidents and conditions at work. She asserted that she was
subjected to constant harassment, bullying, intimidation, discrimination, falsification of her
work, falsification of her clock rings as of January 2009 and trumped up charges in her work file.

Appellant first became aware of her claimed condition on January 5, 2009. On the back of the
form Tjnya J. Horne, appellant’s supervisor, stated that she stopped work on January 2, 2009 and
had not returned.
The record was initially supplemented with a December 16, 2009 letter in which the
employer controverted appellant’s claim, a certification of mailing from appellant to the
employer, a January 13, 2009 letter from appellant addressed to a Family and Medical Leave Act
(FMLA) coordinator and a position description. Medical evidence submitted included, an
attending physician’s statement dated May 8, 2007 and a disability note dated February 13, 2009.
In a December 21, 2009 letter, the Office requested that appellant submit additional
factual and medical evidence in support of her claim.
The Office received additional documents including: a January 4, 2010 letter from
Ms. Horne;1 appellant’s two-page handwritten letter dated January 7, 2010 and addressed to
“Civil Rights Division, Public Corruption”; records of two separate telephone calls appellant
made to the Office on January 12, 2010; and a copy of appellant’s request for or notification of
absence dated January 12, 2009.
On January 8, 2010 appellant filed another Form CA-2 for depression, stress and anxiety
stating that she was constantly harassed at her home while her doctor had her off work. She
claimed that she was subjected to abuse, bullying and intimidation.2 Appellant included a
January 11, 2010 statement from Ms. Horne, a January 12, 2010 letter in which the employer
controverted appellant’s claim and appellant’s January 12, 2010 letter requesting a copy of her
case file. In a January 12, 2010 letter, she asserted that her supervisor constantly ignored her
doctor’s orders.
In a February 1, 2010 decision, the Office denied appellant’s claim on the grounds that
she did not establish any compensable employment factors.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment, but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
1

Ms. Horne indicated that appellant had not reported to work since January 2, 2009 and had not submitted any
documentation in support of an earlier emotional condition claim. She indicated that appellant had filed numerous
grievances and complaints with such organizations as the Equal Employment Opportunity Commission (EEOC) and
the Office of Safety and Health Administration (OSHA). Ms. Horne stated that the main contact management had
with appellant in the prior year was to forward her notices to “report for investigative interviews and subsequent
discipline.”
2

This claim form was initially developed under a different file number but its documents are now contained in
the present file.

2

Act.3 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his frustration from not being permitted to work in a
particular environment or to hold a particular position.4
An employee has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or
adversely affected by employment factors.5 This burden includes the submission of a detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.6
Administrative actions taken by the employer do not bear a direct relation to the work
required of the employee. Absent evidence of error or abuse, such administrative functions are
not considered employment factors.7
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.8 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.9
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of a number of
employment incidents and conditions. The Office denied her emotional condition claim on the
grounds that she did not establish any compensable employment factors. The Board must
initially review whether these alleged incidents and conditions of employment are compensable
employment factors under the terms of the Act.10 The Board notes that appellant’s allegations do
3

5 U.S.C. §§ 8101-8193.

4

See Lillian Cutler, 28 ECAB 125 (1976).

5

Pamela R. Rice, 38 ECAB 838, 841 (1987).

6

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

7

Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon, 42 ECAB 566 (1991).

8

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

9

Id.

10

On appeal, appellant asserted that numerous documents were missing from the record. However, it appears that
she is referring to documents from an earlier emotional condition claim she filed which is not the subject of the
present claim. On appeal, appellant continued to make general allegations of management’s wrongdoing,
harassment and discrimination.

3

not pertain to her regular or specially assigned duties under Culter.11 Rather, appellant generally
alleged that managers committed error and abuse with respect to administrative matters and that
she was subjected to harassment and discrimination.
Appellant generally claimed that the employing establishment engaged in improper
disciplinary actions and wrongly handled leave matters, including use of FMLA leave. The
Board finds that her allegations relate to administrative or personnel matters, unrelated to the
employee’s regular or specially assigned work duties and do not fall within the coverage of the
Act.12 Although the handlings of such matters are generally related to the employment, they are
administrative functions of the employer and not duties of the employee.13 However, the Board
has found that an administrative or personnel matter will be considered to be an employment
factor where the evidence discloses error or abuse on the part of the employing establishment.14
In determining whether the employing establishment erred or acted abusively, the Board has
examined whether the employing establishment acted reasonably.15 Appellant did not describe
the nature of her claims regarding management’s wrongdoing with any specificity. She
generally alleged falsification of her work and clock rings in January 2009. The employing
establishment denied that it committed error or abuse with respect to administrative matters.
Appellant did not submit sufficient evidence to establish that the employing establishment
committed error or abuse with regard to any investigative interviews, discipline or review of her
work.16
Appellant also alleged that harassment and discrimination contributed to her claimed
stress-related condition. She generally alleged that she was subjected to harassment, bullying,
intimidation, discrimination and trumped up charges.17 To the extent that disputes and incidents
alleged as constituting harassment and discrimination are established as occurring and arising
from appellant’s performance of her regular duties, these could constitute employment factors;
however, for harassment or discrimination to give rise to a compensable disability under the Act,
there must be evidence that harassment or discrimination did in fact occur.18 Mere perceptions
of harassment or discrimination are not compensable under the Act.19 In the present case, the
employing establishment denied that appellant was subjected to harassment or discrimination.
11

See supra note 4.

12

See Janet I. Jones, 47 ECAB 345, 347 (1996), Jimmy Gilbreath, 44 ECAB 555, 558 (1993); Apple Gate, 41
ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 1266-67 (1988).
13

Id.

14

See supra note 7.

15

See Richard J. Dube, 42 ECAB 916, 920 (1991).

16

The employing establishment indicated that appellant had been off work for about a year and noted that
managers had limited contact with her during this period.
17

Appellant asserted that she was harassed at home while off work on her doctor’s orders.

18

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

19

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

4

Appellant did not described the nature of her claims of harassment or discrimination with any
specificity as to time, place, parties involved or the acts taken that she contends were harassment.
She filed numerous grievances and complaints regarding matters at work, but the record does not
contain any determinations resulting from these matters.20 Appellant has not provided sufficient
argument or evidence to establish a compensable employment factor under the Act with respect
to her allegations of harassment and discrimination.
For the foregoing reasons, appellant has not established any compensable employment
factors under the Act. She has not met her burden of proof to establish that she sustained an
emotional condition in the performance of duty.21
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an emotional condition in the performance of duty.

20

A claimant must establish a factual basis for his or her allegations of harassment with probative and reliable
evidence. See Lori A. Facey, 55 ECAB 217 (2004). Grievances and EED complaints by themselves do not establish
that harassment or unfair treatment occurred. See Linda J. Edwards-Delgado, 55 ECAB 401 (2004).
21

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

5

ORDER
IT IS HEREBY ORDERED THAT the February 1, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 9, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

